El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
 No hay nada más preciado para un “hombre de bien” que su dignidad y reputación en la comunidad. Si por sus actuaciones ilegales o inmorales las hace quedar en entredi-cho, responderá a su conciencia, a sus seres más íntimos y a todos sus congéneres. Estará, en dicho caso, sujeto a las san-ciones penales y civiles que correspondan. Pero si su digni-dad y reputación son afectadas ilegalmente por el propio Es-tado por el mero hecho de haber ejercitado sus derechos fun-damentales, según éstos están garantizados en la Constitu-ción, su yo interno debe poseer un cauce adecuado para la reparación por las faltas a su dignidad y a su honor. En el sistema democrático en que convivimos le corresponde a los tribunales atender tales reclamos y diseñar remedios que propendan a aminorar el daño irreparable que el ciudadano ha sufrido por razón de los desmanes del Estado. De eso se trata este caso. Nos corresponde resolver si el mecanismo *655procesal implantado por el tribunal es el adecuado para vin-dicar los derechos de los miles de ciudadanos afectados por la práctica ilegal o inconstitucional llevada a cabo por el Es-tado durante las últimas décadas.
El Tribunal Superior, Sala de San Juan, declaró en varias ocasiones que la práctica de levantar expedientes, carpetas, listas, ficheros, etc. de personas, agrupaciones y organiza-ciones, única y exclusivamente por motivo de las creencias políticas e ideológicas de éstas, sin que se tenga prueba real que vincule a esas personas con la comisión o intento de co-misión de un delito, es ilegal e inconstitucional por infringir los derechos de libertad de palabra, de asociación y de inti-midad, y por constituir una afrenta a la dignidad del ser hu-mano. El tribunal resolvió que dicha práctica es totalmente ajena a nuestro sistema democrático de gobierno.
Esta odiosa y desafortunada práctica que tanta adversi-dad e infortunio ha levantado en nuestro país no es única ni particular en nuestra sociedad. Uno de los más atinados y persuasivos análisis de esta práctica es el siguiente:
Early in this century, the United States Supreme Court was called upon to decide a case that foreshadowed dire events: domestic surveillance of citizens, political espionage of dissidents, unauthorized wiretapping and electronic eavesdropping, information banks and the panoply of offenses summed up in the word Watergate.
In testimony before the Senate Judiciary Committee, Professor Arthur R. Miller of the Michigan and Harvard law schools once spoke darkly of a time of approaching “dossier dictatorship”.
The two concepts —privacy and dossiers— inevitably collide.
The purpose of this book is to demonstrate by example that, in most cases, government dossiers are constitutionally unsound, fruitless and dangerous — dangerous not only to the individual who is harmed by having an unnecessary government record that follows him, and possibly his family, forever, but *656also to the nation’s values and traditions of personal independence.
Dossiers are a heritage of hysteria about radicalism and of the cold war. In the last decade much of the FBI’s Hooverian paranoia has evaporated, thanks to congressional oversight and increased public awareness of the dangers of secret sub-governments. Nevertheless, in more recent times, lawlessness has been revealed on other, more radical levels that recall Sinclair Lewis’s novel, It Can’t Happen Here. The Iran-Contra hearings showed an interlocking network of official spies, mercenaries, former generals, opportunists and cold war profiteers operating within government precincts but outside the constitution and institutions of government.
... In recent years, and especially during the reign of Richard M. Nixon, revelations have emerged of an increasing intrusion by the federal government into private lives and careers. If a person did not have a file with the Federal Bureau of Investigation, chances were good that he would be included in the computerized information bank of the Central Intelligence Agency, one of the congressional security committees, the Passport Office, the Department of Justice’s Division of Internal Security, the intelligence branches of the armed services, or any of a dozen other federal, state and city police agencies. The Massachusetts State Police Division of Subversive Activities, for example, is reported to have done thousands of security name-checks, some in response to private inquiries, on “peace groups, civil rightists and other such groups.” Today, in addition to its ordinary benefits, the computer has opened up a new and improved era of electronic snooping and recordkeeping. H.M. Mitgang, Dangerous Dossiers — Exposing the Secret War Against America’s Greatest Authors, Nueva York, P.I. Fine, Inc., 1988, págs. 13-14.
Concluye este eminente autor su primer capítulo con el siguiente comentario sobre el derecho a la intimidad:
At a modern reenactment of the First Continental Congress that was held in Philadelphia, the proposal was made that another constitutional amendment was needed “to guarantee forever that the people have the right to personal privacy and freedom from undue government interference.” It’s *657not a bad idea, but one that is hardly necessary. The right to be let alone,” for authors and everyone else with or without allegedly damning dossiers, is already there: in the spirit of the Constitution and in the minds of fearless men. Mitgang, op. cit, pág. 26.
En el caso ante nos, el Estado, desde el inicio de los liti-gios, ha admitido que la práctica antes señalada es ilegal y ha aceptado y prometido que habrá de descontinuarla. Esta ho-nesta y loable actitud simplificó en algo la labor del tribunal de instancia y, claro está, nuestra función revisora. No por ello ha perdido vitalidad e importancia la controversia. El recurso del Estado plantea serias, noveles y significativas interrogantes sobre los remedios establecidos e implantados por el tribunal de instancia.
Procedemos a analizar, discutir, pormenorizar y funda-mentar las razones que nos mueven a confirmar las deci-siones que son objeto de este recurso.
I — I
El representante David Noriega Rodriguez presentó, el 8 de julio de 1988, una demanda titulada “Acción civil, injunction preliminar y permanente” contra el Gobernador, el Su-perintendente de la Policía y el Estado Libre Asociado de Puerto Rico. En lo pertinente, alegó que, a petición suya, la Cámara de Representantes había aprobado la Petición de In-formación Núm. 167, en la que se solicitaba que el Superin-tendente de la Policía proporcionara la información si-guiente:
a) La lista de ciudadanos y entidades que han sido califi-cad[a]s como “subversivos” y a quienes se les haya abierto expediente o carpeta en la División de Inteligencia de la Poli-cía.
b) Los criterios o reglamentación vigente que rige la inclu-sión de ciudadanos o entidades en dicha calificación de “sub-versivo”. Caso Núm. CE-87-556, Apéndice, pág. 119.
*658Sostuvo que el demandado no había provisto la informa-ción, ya que había referido al Secretario de Justicia el asunto para que éste rindiera una opinión legal. Pidió que el tribunal ordenara a los demandados que:
a) El licenciado López Feliciano, Superintendente de la Po-licía de Puerto Rico, ponga bajo su directo y exclusivo control todos los documentos, carpetas, manuales, memorandos, listas y directrices, declaraciones y material fílmico, de audio, fotográfico o computa[dorizado], relacionado con actuaciones de miembros de la Policía de Puerto Rico que hayan estado encaminadas directa o indirectamente a clasificar a cualquier ciudadano o entidad' en las categorías de independentista, se-paratista o subversivo.
b) El licenciado López Feliciano, Superintendente de la Po-licía de Puerto Rico, coloque la documentación descrita en el apartado anterior en una bóveda o archivo donde puedan pre-servarse intactas.
c) El licenciado López Feliciano, Superintendente de la Po-licía de Puerto Rico, efectúe un inventario completo y deta-llado y exhaustivo de la documentación aludida y someta copia sellada del mismo ... al Honorable Tribunal. Tal inventario deberá contener los nombres de las personas o entidades con expedientes o enlistadas, una descripción del número, tipo de documentos y su localización en archivos.
d) Los codemandados describan en detalle las medidas to-madas hasta el momento para resguardar y salvaguardar ín-tegramente los documentos aludidos e indiquen los docu-mentos o expedientes que hayan sido movidos o destruidos por cualquier razón, con indicación de las fechas en que esto haya ocurrido.
e) Los codemandados sometan una lista de las personas [o] agencias locales o federales que hayan tenido acceso para ins-pección o duplicación de cualquiera de los documentos objeto del alcance y cubierta de esta orden indicando nombres de la agencia y de la persona encargada, la fecha y la descripción del documento al cual se le brindó acceso.
f) Advierta a los codemandados que nada de lo aquí orde-nado interferirá con el cumplimiento que en su día deba ha-cerse como cuestión de derecho con la Petición de Informa-*659ción número 167 o de cualquier recurso que se presente ante el foro judicial competente relacionado con este asunto. Caso Núm. CE-87-556, Apéndice, págs. 121-122.
El Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), señaló una conferencia con antela-ción a la vista de injunction preliminar y ordenó que los de-mandados fueran citados para dicha vista. A solicitud de los demandantes, presentada dos (2) días después de la anterior orden, el tribunal dictó orden de entredicho provisional so-bre los extremos siguientes:
1. Se le ordena al Honorable Gobernador de Puerto Rico, Honorable Secretario de Justicia, Señor Superintendente de la Policía, Agentes y Oficiales de la Policía de Puerto Rico que se abstengan de destruir, quemar, mutilar y alterar cualquier lista de personas que han sido calificados subversivos y a quienes se les haya abierto expediente o carpeta en la División de Inteligencia de la Policía de Puerto Rico.
En el ínterin, el 15 de julio de 1987 el abogado Graciany Miranda Marchand demandó al Superintendente de la Poli-cía, al Director de la División de Inteligencia de la Policía y al Secretario de Justicia al sostener que su nombre aparecía en un listado preparado y conservado por la Policía de su-puestos elementos subversivos y que la Policía mantenía un expediente sobre su persona. Solicitó que:
1- Ordene a la parte demandada que entregue sin dilación ni excusa alguna, todo documento en su poder relativo a la persona del peticionario entendiéndose por documento todo escrito, original o no, manuscrito, mecanografiado, fotoco-piado o conservado mediante cualquier sistema mecánico, in-cluyendo, pero sin limitarse a, microfichas, grabaciones de so-nido, cintas videomagnetofónicas, computadoras y procesa-dores de palabras, fotografías, y cualquier otro objeto análogo conservado bajo cualquier sistema de colección de datos.
2- Declare ilegal, [ultra vires] e inconstitucional la práctica de mantener listados y expedientes sobre personas que no son el resultado de una investigación criminal [bonafide].
*660B- Ordene a la parte demandada que se abstenga perma-nentemente en lo futuro de la práctica expresada en esta peti-ción. Caso Núm. CE-87-665, Parte I, Apéndice 12, pág. 205.
Al igual que en el otro caso, el tribunal señaló una confe-rencia con antelación a la vista a ser celebrada el 20 de julio de 1987, fecha en la cual el tribunal consolidó ambos casos. En esa vista, los demandados informaron que no había con-troversia sobre el hecho de que en la División de Inteligencia de la Policía existían expedientes de personas levantados por razón de su ideología política.
En cuanto a la situación del licenciado Miranda Mar-chand, los demandados admitieron que en la División de In-teligencia de la Policía su nombre aparece en un fichero, por lo que se presume que existe un expediente. Se comprome-tieron a que tan pronto lo examinaran, de no existir ninguna información confidencial, le sería entregado. De existir al-guna información confidencial, el expediente sería sometido al tribunal para que éste resolviera el reclamo de confiden-cialidad.
El 20 de julio de 1987 el tribunal dictó sentencia escrita en la que incorporó los acuerdos en cuanto al demandante Miranda Marchand.
El 22 de julio los demandados presentaron un escrito ti-tulado “Moción informativa y otros extremos”, en el que in-formaron que el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, había aprobado, el 21 de julio de 1987, una Orden Ejecutiva denominada “Orden Ejecutiva del Gober-nador del Estado Libre Asociado de Puerto Rico para esta-blecer la creación del Consejo para la Protección del Dere-cho a la Intimidad de los Ciudadanos y para la Seguridad de las Personas y del Estado Libre Asociado de Puerto Rico, y proveer las facilidades y los recursos necesarios para tales fines.” Caso Núm. CE-87-665, Parte I, Apéndice 14, pág. 230.
En apoyo de su posición, los demandados argumentaron y solicitaron que:
*6616. El Consejo, el cual deberá observar unas guías especí-ficas de funcionamiento, a los fines de proteger la seguridad interna y los derechos de las personas envueltas, será uno de carácter continuo y permanente, el cual estará integrado por el Secretario de Justicia, quien será su Presidente, el Superin-tendente de la Policía de Puerto Rico y los tres últimos e[x j]ueces que estén disponibles del Tribunal Supremo de Puerto Rico.
7. El Consejo tendrá, entre otras, las siguientes responsa-bilidades:
.. examinará, evaluará y revisará los expedientes bajo la jurisdicción y custodia de la Policía de Puerto Rico y del Ne-gociado de Investigaciones Especiales del Departamento de Hacienda. Todo expediente existente que ajuicio del Consejo no cumpla con las guías anteriormente expuestas será invali-dado y separado a los fines del siguiente procedimiento:
El Consejo enviará una notificación confidencial a cada indi-viduo u organización que sea el sujeto del expediente invali-dado, en la que se informe a ese individuo u organización de la existencia de dicho expediente, y se le ofrezca la oportunidad de examinar, personal y confidencialmente, el contenido de dicho expediente dentro de un plazo fijo y razonable, excepto aquella información relacionada con la intimidad o confiden-cialidad de cualquier otro individuo u organización.
Al vencimiento del plazo establecido por el Consejo para que los individuos u organizaciones que sean los sujetos de los expedientes invalidados puedan efectuar el examen privado de sus respectivos expedientes, y con el propósito de proteger el derecho de intimidad de estos individuos y de las organiza-ciones concernidas, hasta donde sea legalmente procedente el Consejo presentará al Tribunal Superior de Puerto Rico una petición confidencial requiriendo que dicho foro judicial eva-lúe el procedimiento adoptado por el Consejo para la disposi-ción permanente del expediente invalidado. Luego de la de-bida disposición de un expediente invalidado, el Consejo expe-dirá una certificación de que no ha retenido copia alguna del referido expediente y enviará inmediatamente copia de tal certificación a los individuos u organizaciones que sean los su-jetos de tales expedientes.”
8. En vista de las garantías constitucionales que la creación de dicho consejo provee a todos aquellos ciudadanos que, *662como el Ledo. Graciany Miranda Marchand, entiendan qne se les ha vulnerado sus derechos civiles, debe de concederse la oportunidad a dicho Consejo para que en el ejercicio de juris-dicción primaria adopte las medidas pertinentes para facili-tarle el acceso a los documentos, tomando en consideración en cada caso los intereses públicos y privados envueltos. López Vives v. Policía de Puerto Rico, 87 J.T.S. 6, a la página 4683.
9. Las garantías que se le ofrecieron al Ledo. Graciany Miranda Marchand en nuestra estipulación de fecha 20 de julio de 1987 ante este Honorable Tribunal están plenamente salva-guardadas en el procedimiento que dispone la referida Orden Ejecutiva. Así también, consignamos que se recomendará al Consejo que dé prioridad a esta solicitud en consideración a la petición del Ledo. Miranda Marchand ante este Honorable Tribunal.
Respetuosamente entendemos que, siendo las garantías que este Consejo ofrece aún mayores que aquellas bajo la estipu-lación, como deferencia al Poder Ejecutivo, debe concederse la oportunidad a dicho Cuerpo, integrado mayoritariamente por los tres últimos e[x j]ueces del Tribunal Supremo de Puerto Rico, de evaluar el contenido de dicho expediente para determinar si el Estado tiene un fin legítimo para la conserva-ción del mismo.
POR TODO LO CUAL, muy respetuosamente solicitamos de este Honorable Tribunal, que declare No ha Lugar la solici-tud de la representación legal del Hon. David Noriega relativa a que se recopile un listado con el nombre de las personas que tienen expedientes en la Policía de Puerto Rico y que se remi-tan los mismos en sobre lacrado y sellado a este Honorable Tribunal. En lo que respecta a la evaluación del expediente del licenciado Graciany Miranda Marchand por el Superinten-dente de la Policía, señalamos, que a[u]n cuando se comenzó a evaluar dicho expediente, debe ser el Consejo quien realice esta gestión. Por lo que, con sumo respeto', solicitamos se pa-ralicen los procedimientos por un término razonable, a los fines, de que una vez constituido el Consejo para la Protección del Derecho a la Intimidad de los Ciudadanos y para la Segu-ridad de las Personas y del Estado Libre Asociado de Puerto Rico, se transfiera al Consejo éste y todos los demás expe-dientes bajo el control de la Oficina de Inteligencia de la Poli-*663cía de Puerto Rico a los efectos de que dicho Cuerpo realice las funciones afines a los propósitos de su creación. Caso Núm. CE-87-665, Parte I, Apéndice 14, págs. 230-232.
El tribunal celebró una vista el 28 de julio para conside-rar dicha moción. El 31 de julio el tribunal dictó la sentencia siguiente:
1) Se declara que la práctica de levantar expedientes, car-petas, listas, ficheros, etc., de personas, agrupaciones y orga-nizaciones única y exclusivamente por motivo de las creencias políticas e ideol[ógic]as de éstos sin que se tenga evidencia real que vincule a esas personas con la comisión o intento de comisión de un delito, es ilegal e inconstitucional por infringir los derechos de libertad de palabra, de asociación y de privaci-dad y por constituir ello una afrenta a la dignidad del ser hu-mano.
También se declara que esa práctica es totalmente ajena a nuestro sistema democrático de gobierno.
2) Se libra auto de [injunction] permanente contra el Go-bernador de Puerto Rico, el Superintendente de la Policía de Puerto Rico, los sucesores de éstos, y contra todos los miem-bros y empleados de la Policía de Puerto Rico para que cesen y descontin[ú]en de inmediato y permanentemente en la prác-tica descrita en el párra[f]o anterior.
3) Se le ordena a la parte demandada entregar al deman-dante, Ledo. Gracian[y] Miranda Marchand, y a todas aque-llas personas que se encuentren en la misma situación que éste, todo documento en poder de la Policía de Puerto Rico que obr[e] en cualquier carpeta, archivo o fichero que se haya abierto única y exclusivamente por motivo de las ideas polí-ticas de dicha[s] persona[s], entendiéndose por documento, todo escrito original o no, manuscrito, mecanografiado, foto-copiado o conservado mediante cualquier sistema mecánico, incluyendo sin limitarse a microfichas, grabaciones de cual-quier índole, bien de sonido, cintas videomagnetofónicas, com-putadoras, procesadoras de palabras, fotografías, y cualquier objeto análogo conservado en la Policía de Puerto Rico bajo cualquier sistema de colección de datos, disponiéndose que en el caso del demandante, Ledo. Gracian[y] Miranda Marchand, dichos documentos deberán ser entregados a éste personal-*664mente dentro de los próximos quince (16) días a partir de la fecha de notificación de esta Sentencia.
En cuanto a la fecha y medio de entrega de los documentos a todas las otras personas que se encuentran en la misma si-tuación que el demandante, se fijará la fecha y se establecerá el mecanismo de entrega mediante resolución a emitirse pos-teriormente, previa consulta del Tribunal con las partes en este pleito.
4) Se le proh[í]be terminantemente a la parte demandada retener copia reproducida por cualquier método de los docu-mentos anteriormente indicados.
5) En la eventualidad del Estado levantar cualquier re-clamo de confidencialidad con respecto a alguna información que obre en algunos de los expedientes, se procederá a con-servar el documento cuya confidencialidad se reclame en un sobre lacrado y el mismo se remitirá de inmediato a este Tribunal para la resolución de tal reclamo.
6) El Tribunal se reserva el derecho de designar un Panel de Comisionados para que eval[ú]en los reclamos de confiden-cialidad y recomienden al Tribunal la resolución adecuada so-bre tal reclamo.
7) En adición a la entrega de los documentos antes des-crito[s] a las personas concernidas, deberá la parte deman-dada suplirle a ést[a]s la siguiente información, si la misma no surgiere de los documentos:
(i) Fecha en que se abrió el expediente.
(ii) Criterios que se usaron para abrir el expediente.
(iii) Uso, si alguno, que la Policía le dio al expediente de las personas, esto incluye sin limitarse entre otros: (a) Si se le suministró información a alguna persona, organización o enti-dad de que el sujeto a quien se le abrió el expediente era consi-derado por la Policía de Puerto Rico como “subversivo”; (b) persona o entidad a quien se le dio esa información y (c) la fecha en que se di[o] la misma.
8) Deberá la parte demandada entregar a este Tribunal en sobre sellado, dentro de los próximos quince (15) días a partir de la fecha de notificación de esta Sentencia, la siguiente in-formación:
(i) Una relación con todos los nombres de personas o en-tidades con expedientes en la Policía de Puerto Rico, cuyos *665expedientes han sido abiertos únicamente por motivos de cri-terios políticos.
(ii) El Número de folios que consta el expediente de cada una de esas personas o entidades.
(iii) El lugar preciso donde se encuentra ubicado cada ex-pediente.
(iv) La cantidad total de expedientes.
(v) El número de expedientes por archivo.
(vi) La cantidad total de archivos.
9) Por el momento y hasta tanto se disponga lo contrario, se le ordena al Superintendente [de] la Policía de Puerto Rico lo siguiente:
(i) Poner bajo su directo y exclusivo control todos los re-feridos documentos, carpetas, manuales, memorandos, listas y directrices, declaraciones y material fílmico, de audio, foto-gráfico o computa[dorizado], relacionado con actuaciones de miembros de la Policía de Puerto Rico que hayan estado enca-minadas directa o indirectamente a clasificar a cualquier ciu-dadano o entidad en l[a] categoría de “subversivo”.
(ii) Se le ordena al Ledo. Carlos J. López Feliciano, Su-perintendente de lá Policía de Puerto Rico, colocar la docu-mentación descrita en el apartado anterior en una bóveda o archivo donde puedan preservarse intactos todos los referidos documentos.
(iii) Se le ordena a[l] Ledo. Carlos J. López Feliciano, Su-perintendente de la Policía de Puerto Rico, mantener un re-gistro de la forma más detallada posible para controlar el ac-ceso de personas al referido lugar y la entrada de documentos.
(iv) En ningún momento ninguno de los referidos docu-mentos podrán ser alterados, modificados o removidos del lu-gar en que se encuentran, salvo únicamente para dar cumpli-miento a aquella parte de esta Sentencia que se refiere a la entrega de documentos a las personas concernidas.
(10) Se deroga por la presente todas aquellas disposiciones de la Orden Ejecutiva promulgada el día 21 de julio de 1987, y publicada en el Boletín Administrativo Núm. 4970-A, para es-tablecer el Consejo, que estén en conflicto con la presente Sentencia, en particular se deroga aquella parte del Inciso b del Artículo 3 de la referida orden que reglamenta la disposi-ción de los expedientes bajo la jurisdicción y custodia de la *666Policía de Puerto Rico.(1) (Escolios omitidos.) Caso Núm. CE-87-665, Parte I, Apéndice 5, págs. 98-103.
Mediante Resolución y Orden de 17 de agosto de 1987, el tribunal abundó sobre los fundamentos en apoyo de su dicta-men y el procedimiento a seguir.
El 20 de agosto se declaró sin lugar la moción de reconsi-deración. Se aclaró que la próxima vista sería para atender y considerar las recomendaciones y sugerencias que se les re-quirió a las partes en torno a los aspectos de naturaleza pro-cesal relacionados con el remedio concedido en la sentencia; es decir, con el procedimiento para la entrega de los cartapa-cios a las personas concernidas.
El 26 de agosto los demandados presentaron ante este Tribunal un escrito de apelación o petición de revisión (Caso
*667Núm. CE-87-556). El 27 de agosto emitimos la resolución siguiente:
Examinados los méritos de la petición formulada por el Es-tado Libre Asociado de Puerto Rico y demás co-demandados, en consideración a que la Sentencia del Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez) dictada el 31 de julio, según reiterada y aclarada los días 17, 19 y 21 de agosto de 1987, es una inconclusa —por estar pendiente de trámite e implantación final el remedio provisto en dicha Sen-tencia— el Tribunal provee no ha lugar al recurso radicado en esta etapa de los procedimientos.
Este dictamen no prejuzga los planteamientos del Estado y cualesquiera otros que los demandantes Noriega Rodríguez y Miranda Marchand en su oportunidad pudieran reproducir y esgrimir ante este foro apelativo una vez culminados los trá-mites referentes a la formulación del remedio y se conozca en toda su dimensión sus efectos sobre las partes y terceras per-sonas. Caso Núm. CE-87-665, Parte I, Apéndice 1, págs. 1-2.
El 14 de septiembre el tribunal dictó la sentencia objeto de este recurso. En la misma se ratificó el rechazo de la con-tención principal del Estado de que todo el asunto de la dis-posición definitiva de los expedientes levantados ilegalmente se debe dejar exclusivamente en sus manos para que sea el Consejo quien se encargue de dicho asunto. A esos efectos resolvió que:
El Tribunal ha rechazado en todo momento esa posición ta-jante del Estado por considerar que la misma no es moral ni legalmente aceptable. Atendida la confesión del Estado de ha-ber estado incurriendo por varias décadas en la práctica de-clarada inconstitucional en esta Sentencia, no creemos que sea lo más prudente y lo más aconsejable dejar ahora exclusi-vamente en sus manos la impl[a]ntación del remedio de la dis-posición de las tarjetas y cartapacios abiertos ilegalmente a miles de ciudadanos.
Esta súbita conversión del Estado de perseguidor de estos grupos minoritarios por la sola razón de sus ideas políticas — de independencia— a ahora protector de estas clases, no le *668d[a] derecho a investirse con la pretendida autoridad despro-vista la misma de la tutela del Poder Judicial, máxime en au-sencia de una legislación penal adecuada que sirva de disua-sivo a la referida práctica.
Ante esa situación de flagrante masiva violación a los dere-chos constitucionales del individuo por parte del Estado, este Tribunal muy bien pudo decretar el traslado de todas las tar-jetas y expedientes ante este Tribunal y proceder a designar a un Panel de Comisionados para que se encargara de impl[a]ntar el remedio de la Sentencia Parcial. Recuérdese que la reivindicación de los derechos constitucionales corres-ponden a y pueden reclamarse en primera instancia, en los tribunales de justicia. Otero Martínez vs. Gobernador, 106 D.P.R. 552-556 (1977); Santiago vs. Desiderio Cartagena, 82 J.T.S. 24.
Ante estas dos posiciones o sea, la del Tribunal encargarse exclusivamente de impl[a]ntar el remedio de la Sentencia o dejar dicho asunto exclusivamente en manos del Estado, como siempre ha sido su pretensión, adoptamos una posición inter-media, a saber: dejar parcialmente el asunto en manos del Es-tado con unas guías del Tribunal y una supervisión limitada por parte del Tribunal. (Énfasis suprimido.) Caso Núm. CE-87-665, Parte I, Apéndice 2, págs. 8-9.
Con el propósito de hacer viable la entrega de los expe-dientes abiertos ilegalmente a las personas concernidas, cal-culados por el propio Estado en 74,000, éste estableció unas reglas detalladas y específicas. Para una mayor comprensión y facilidad de análisis de las reglas, las reproducimos ínte-gramente:

Regla 1.- Disposición del tarjetero que contiene el nombre de aproximadamente 7j,000 nombres de personas y entidades:

1.1) Por cuanto fue aceptado por el Estado que las referidas tarjetas, en adición al nombre y los datos generales de las personas, también contiene datos de investigaciones, dichas tarjetas serán consideradas para todos los propósitos como un expediente y la disposición permanente de las mismas será idéntica a la de los expedientes y/o cartapacios, procedimiento que se informa más adelante.
1.2) Si la persona o entidad sujeto de la(s) tarjeta(s) posee también un expediente en tal situación la(s) tarjeta(s) pasarán *669a formar parte del expediente en cuyo caso se procederá a trasladar la misma del tarjetero al expediente.
1.3)En la eventualidad de que la(s) tarjeta(s), corra sola o sea, de que no tenga un expediente, en tal situación la(s) tar-jeta(s) constituirá el expediente.

Regla 2.- Examen de los expedientes y tarjetas previo a su entrega a las personas sujeto del expediente o la(s) tarjeta(s):

2.1) La persona encargada de realizar el referido examen será aquella que designe el Primer Ejecutivo.

Regla §.- Medio de notijicación a las personas con expe-dientes y tarjetas para informarle de la existencia de éste y de su disponiblilidad para su entrega:

3.1) Se le enviará a la persona concernida una notificación confidencial de la forma menos conspicua posible por correo certificado con acuse de recibo a la última dirección conocida, con la restricción de que la correspondencia sea entregada únicamente al destinatario, en la que se le informará a la persona de la existencia de dicho expediente y de su disponibili-dad para ser entregado a dicho sujeto personalmente, el día, lugar y hora que fije la parte demandada.
3.2) De no recibirse la referida carta, se procederá a la en-trega de la misma personalmente.
En tal situación la carta será diligenciada de acuerdo a como dispone la Regla 4.4 de las de Procedimiento Civil.
Dicha carta podrá ser diligenciada por cualquier persona que no sea menor de 18 años de edad y que sepa leer y escribir.
3.3) La persona que diligencie la carta presentará la cons-tancia de haberlo hecho en un documento original, sin copia, el que será archivado dentro del expediente de la persona y de no existir expediente, se unirá el mismo a la(s) tarjeta(s) de la persona concernida.
3.4) De realizarse un diligenciamiento negativo, se deberá indicar en detalle las gestiones realizadas para entregar la carta. En tal situación, tanto la carta como el diligenciamiento se incorporarán a la(s) tarjeta(s) o al expediente.
3.5) Aquellas personas o familiares de personas fallecidas que por tener algún motivo para creer tener una(s) tarjeta(s) o expediente en la División de Inteligencia que acudan a la Policía de Puerto Rico a indagar sobre tal asunto, se les infor-*670mará de inmediato a éstos si existe o no en la División una(s) tarjeta(s) o expediente sobre su persona.
De existir alguna tarjeta(s) o expediente en la División de Inteligencia de dicha persona o familiar de ésta fallecido, se le informará la fecha, hora y lugar en que podrá acudir a recoger el mismo. En tal situación se dejará constancia en el expe-diente o en la[(]s) tarjeta(s) de la visita de dicha persona y de la cita que se le di[o] para recoger el expediente o tarjeta(s). En estos casos se prescindirá del requisito de notificación que se establece en estas Reglas.

Regla j.- Disposición permanente de tarjetas y expedientes:

I. Personas o entidades que comparecieron a recoger sus tarjeta(s) o expediente:
4.1.1) Aquellas personas que respondieron a la notifica-ción y las que acudieron directamente y les fue dada una cita le[s] será entregad[a] su[s] tarjeta(s) o expediente o ambas cosas, según sea el caso.
4.1.2) Previo a la entrega del expediente o tarjeta(s) a la persona concernida el Estado se asegurará de haber enume-rado y marcado con un sello de goma y haber rubricado todos y cada uno de los folios que contiene el expediente. Esta me-dida cautelar evitará la posibilidad de que una vez entregada la tarjeta(s) o cartapacio sus. folios sean alterados (en particular introduciendo otros folios).
II. Disposición de tarjetas y expedientes de personas debi-damente notificadas y que no respondieron a la notificación:
4.11.1) Estos expedientes serán remitidos al Tribunal para su destrucción posterior.
III. Disposición de tarjetas y expedientes de personas o en-tidades cuyo paradero se desconoce.
4.111.1) Estos expedientes serán remitidos al Tribunal para su destrucción posterior.
IV. Disposición de tarjetas y expedientes pertenecientes a personas fallecidas.
4.IV.1) Las referidas tarjetas y/o expedientes serán en-tregados a los herederos forzosos de la persona fallecida.
4.IV.2) Las personas que reclamen el expediente debe-rán acreditar con prueba fehaciente su derecho al referido ex-pediente. La referida prueba consistirá bien en una resolución de declaratoria de heredero o copia certificada de un testa-mento, lo que corresponda.
*6714.IV.3) De surgir conflicto entre herederos sobre quién tiene mejor derecho por la posesión de la(s) tarjeta(s) o expe-diente del occiso, se procederá en tal caso a la consignación de la(s) tarjeta(s) o expediente en el Tribunal.
4.IV.4) En ausencia de herederos forzosos la(s) tarjeta(s) o el expediente perteneciente a persona fallecida serán remi-tidos al Tribunal para su destrucción posterior.

Regla 5.- Información que contendrá el recibo que debe sus-cribir la persona al momento de la entrega de su expediente; quiénes podrán retener copia del referido recibo y por cuanto tiempo se debe conservar dicho documento antes de su des-trucción:

5.1)El recibo que firme la persona sujeto del expediente deberá rezar de la siguiente forma:
“Yo, fulano de tal, recibí de las manos de
_hoy_de_de 19_,
un (expediente) o (tarjeta(s)) de la División de Inteligencia de la Policía de Puerto Rico sobre mi persona que lleva el número
_el que consta de_folios, así como los siguientes
documentos u objetos:-
FIRMA
LUGAR
FIRMA DE LA PERSONA QUE ENTREGO EL EXPE-DIENTE”
5.2) En la eventualidad de que el Estado haya retenido al-gunos folios del expediente porque se propone formular al Tribunal un reclamo de confidencialidad, en tal situación el recibo debe indicar los números de los folios que fueron retenidos con tal propósito.
5.3) El recibo se hará en original y una sola copia. La copia será entregada a la persona que recoja la(s) tarjeta(s) o el expediente y el original será remitido al Tribunal para su posterior destrucción.
*6725.4) El Tribunal retendrá el original del recibo por un perí-odo de un año a contar del momento de la entrega del expe-diente, y expirado el término dicho documento será destruido. Regla 6.- [invocación de privilegio sobre información ofi-cial:
6.1) Disposiciones Generales.
El Estado ha informado a este Tribunal que se propone radicar un gran número de peticiones reclamando confidencia-lidad sobre hechos y datos que constan en los expedientes abiertos ilegalmente por la División de Inteligencia de la Poli-cía de Puerto Rico y cuya entrega a las personas concernidas se ha decretado en este pleito.
La mayor parte de estas solicitudes girarán en torno para que se suprima de los mismos la identidad de los agentes en-cubiertos involucrados en la investigación de las personas y entidades sujeto del expediente, así como la identidad de ter-ceras personas.
Con el propósito de evitar esa anunciada avalancha de peticiones de reclamos de confidencialidad, las que tendrían el efecto de retrasar la entrega de información a la persona su-jeto del expediente y congestionar innecesariamente el calen-dario de este Tribunal, consideramos prudente en esta etapa de los procedimientos que el Tribunal fije su posición con rela-ción a los méritos de tales solicitudes.
Si bien es cierto que dicha información no es la informa-ción oficial que contempla el privilegio que establece la[s] Re-gláis] 31 y 32 de las de Evidencia y la Jurisprudencia no es menos cierto que permitir la divulgación de los nombres de esas personas podría poner en peligro la vida y seguridad de las mismas.
No consideramos justo ni razonable poner en peligro la vida y seguridad de los agentes, así como la de las fuentes de información, por cuanto estas personas se limitaban a seguir instrucciones de sus superiores. El Estado ha confesado su culpabilidad por esta nefasta práctica declarada inconstitucio-nal y la persona que resulte lesionada como consecuencia de la misma, en su día le podrá reclamar al Estado resarcimiento por los daños y perjuicios sufridos.
Por lo anteriormente indicado y en vista de ese interés legítimo del Estado, se dispone que el Estado podrá excluir *673con tinta indeleble de los documentos única y exclusivamente los nombres de los agentes involucrados y los nombres de las personas de las fuentes de información.
6.2) El Estado informó también que otros reclamos de con-fidencialidad podrían referirse a aquellos expedientes abiertos inicialmente por motivo de ideas políticas y que en el curso de la investigación del sujeto del expediente se descu-brió que éste era sospechoso de estar involucrado en activi-dades criminales, habiendo prescrito en este momento el de-lito en cuestión.
Nuevamente aclaramos y reiteramos que las investiga-ciones criminales en proceso están exclu[i]das del alcance de esta Sentencia.
Con relación a este tipo de reclamo de confidencialidad o sea, hechos que dan lugar a que se levante una sospecha contra la persona por ser los mismos de naturaleza delictiv[a] y por cuyos hechos nunca se llegó a formular una denuncia o acusación estando ya prescrito el delito en cuestión, adelan-tamos el siguiente criterio judicial con el mismo propósito ex-presado anteriormente, a saber, expeditar los procedimientos de entrega de expedientes y evitar la radicación judicial de tales reclamos de confidencialidad. Veamos.
Toda aquella información y documentos obtenidos por el Estado subrepticiamente a través de actos y actividades cla-ramente ilegales, constituye el prototipo de evidencia inadmi-sible en los tribunales en virtud del mandato constitucional dispuesto en la Sección 10 del Artículo 2 de la Constitución del Estado Libre Asociado de Puerto Rico.
Dado el hecho de que la Policía no tiene ningún derecho a montar una vigilancia a un ciudadano por el hecho de ser éste independentista o socialista, es obvio que no tiene derecho a obtener, ni menos aún retener información o documentos ob-tenidos por medio de estas actividades.
Si una agencia del gobierno posee documentos e informa-ción obtenidos por medios ilegales, el Tribunal tiene poder en equidad para conceder remedios interdíctales con relación a esos documentos e información, si su conservación por parte de la agencia no sirve ningún propósito legítimo[,] y también para vindicar el derecho de la parte afectada. Paton vs. L[a P]rade, 524 F.2d. 862, 868-[8]69 (3d Cir. 1975). Chastain vs. Kelley, 510 F.2d. 1232, 1236 (D.C. Cir. 1975).
*674Determinamos que conservar dicha información no sirve ningún propósito legítimo máxime cuando el delito alegada-mente infringido por la alegada sospecha de conducta delic-tiva ha prescrito y que la mejor forma de disponer permanen-temente de esa información es su entrega a la persona concer-nida.
Cualquier uso o diseminación que el Estado pueda hacer con este material, estaría manchado de ilegalidad por razón de que dicha información no llegó a manos del gobierno legal-mente.
Si la ley autoriza la eliminación del r[é]cord penal de una persona convicta de todos los delitos menos grave[s] y de al-gunos delitos graves una vez transcurrido determinado perí-odo de tiempo desde la fecha de la convicción, con más razón debe proceder la eliminación permanente de todo r[é]cord ofi-cial de cualquier documento o información obtenidos por el Estado de manera ilegal y por los que nunca se llegó a formu-lar denuncia o acusación estando prescrito el delito alegada-mente infringido por la conducta sospechosa.
Cualquier otro reclamo de confidencialidad por informa-ción oficial no comprendido entre los anteriormente indicados y mencionados por el Estado deberán estar reconocidos por la ley y la jurisprudencia.
6.3) Cuando el Estado se proponga formular un reclamo de confidencialidad, radicará en el Tribunal en sobre lacrado so-lamente el folio que contiene la información cuya sustracción del escrutinio público se solicita.
Dentro del referido sobre lacrado se incluirá un Memo-rando de Derecho en apoyo del reclamo de confidencialidad.
6.4) De radicarse un reclamo de confidencialidad, el Estado notificará al sujeto del expediente únicamente el hecho de la radicación de dicha solicitud y que eventualmente el Tribunal resolverá si procede o no la misma.
6.5) De proceder el reclamo de confidencialidad y una vez advenga final y firme la resolución del Tribunal, se procederá a eliminar la información oficial del documento con tinta negra indeleble y/o el documento en su totalidad será destruido en la eventualidad de que [é]ste no contenga otra información que amerite ser entregada.
*675Regla 7.- Remisión al Tribunal de las tarjetas y expedientes no reclamados:
7.1) Todas aquellas tarjetas y expedientes no entregados a los sujetos de los mismos y/o a sus familiares, en la eventuali-dad de que el sujeto del expediente haya fallecido, serán remi-tidos al Tribunal para su destrucción posterior, al finalizar el término concedido al Estado para cumplir con la Sentencia y el que se indica más adelante.
7.2) Una vez radicad[as] dichas tarjetas y cartapacios en la Secretaría de este Tribunal, éstos serán trasladados inmedia-tamente al Archivo Confidencial del Archivo Central de la Rama Judicial donde se mantendrán no accesibles al público y separado[s] de otros documentos y se conservarán en dicho lugar hasta que el Juez Presidente determine su disposición conforme lo dispone la Regla 16 de las Reglas para la Admi-nistración del Programa de Conservación [y] Disposición de Documentos de la Rama Judicial, aprobadas por el Tribunal Supremo, el día 7 de noviembre de 1975, de acuerdo a la auto-rización conferídale por la Sección 7 del Artículo V de la Cons-titución del Estado Libre Asociado de Puerto Rico (L.P.R.A. Vol. 1) y las disposiciones y propósitos de la Sección 4 de la Ley Número 11 de 24 de julio de 1952, conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico (4 L.P.R.A. [s]ec. 302) y de la Ley Número 5 de 8 de diciembre de 1955, según enmendada, conocida como la Ley de Adminis-tración de Documentos Públicos de Puerto Rico (32 L.P.R.A. [s]ec[s]. 1001 a 1013).

Regla 8.- Radicación en la Secretaria del Tribunal en sobre lacrado de un índice de las personas y entidades con tarjetas y expedientes y/o carpetas en la División de Inteligencia de la Policía de Puerto Rico.

8.1) Dentro de los próximos sesenta (60) días a partir de la fecha de notificación de la presente Sentencia, la parte deman-dada radicará en la Secretaría de este Tribunal en sobre la-crado un índice en orden alfabético y numérico de las per-sonas con tarjeta(s) en la División de Inteligencia de la Policía de Puerto Rico.
*6768.2) Dentro del mismo plazo de tiempo indicado en la Regla 8.1 anterior, la parte demandada radicará separadamente en sobre lacrado un índice en orden alfabético y numérico de las personas y entidades a las que se les abrió un expediente o cartapacio en la División de Inteligencia de la Policía de Puerto Rico, disponiéndose que estas personas o entidades no serán inclu[i]das en el índice de personas o entidades con tar-jetas.
8.3) Los referidos índices constituirán un mecanismo de comprobación del cumplimiento de la Sentencia en lo que res-pecta a la disposición permanente de las tarjetas y expe-dientes abiertos ilegalmente por la División de Inteligencia de la Policía de Puerto Rico.

Regla 9.- Término que dispone el Estado para cumplir con el remedio de la Sentencia de entrega de tarjetas y expedientes a las personas concernidas:

9.1) La parte demandada deberá entregar todas las tar-jetas y expedientes a que se refiere esta Sentencia dentro del plazo de seis (6) meses a partir de la fecha de notificación de esta Sentencia.
9.2) El referido plazo solamente podrá ser prorrogado me-diante solicitud por escrito en la que se deberá exponer los fundamentos para tal solicitud.

Regla 10.- Mecanismo de supervisión para asegurar el cum-plimiento de la Sentencia:

10.1) El Tribunal designará a un Monitor, de ser ello nece-sario, quien se encargará de informar al Tribunal si el Estado está o no cumpliendo adecuadamente con la Sentencia.
10.2) Mientras no se efectúe la referida designación del Monitor, la parte demandada rendirá informes al Tribunal cada quince (15) días, a partir de la fecha de notificación de la presente Sentencia, en los que informará detalladamente el estado de progreso del cumplimiento de la Sentencia. (Énfasis *677en el texto original suprimido en parte y escolios omitidos.) Caso Núm. CE-87-665, Parte I, Apéndice II, págs. 12-29.(*)
El 5 de noviembre de 1987 admitimos la apelación de los demandados. El 10 de diciembre de 1987 ordenamos la para-lización de los efectos de las sentencias apeladas y de los procedimientos ante el Tribunal Superior. En reconsidera-ción emitimos, el 10 de febrero de 1988, la resolución si-guiente:
Y tercero, reevaluada nuevamente la Moción en Auxilio de Jurisdicción del apelado Noriega Rodríguez, se reconsidera nuestra Resolución del 10 de diciembre de 1987 y se ordena a los demandados apelantes, que en aras de garantizar la pu-reza de los procedimientos y como salvaguarda adicional, pro-cedan a cumplir con lo dispuesto en la Regla 8 de la sentencia apelada de fecha 14 de septiembre de 1987. Deberán además adoptar las medidas necesarias para que los originales de las tarjetas y carpetas en posesión de la Policía estén debida-mente protegidas contra cualquier daño o menoscabo.
Los sobres lacrados que deberán contener las dos listas conforme la referida Regla 8, permanecerán bajo la custodia del foro de instancia hasta tanto este Tribunal disponga ex-presamente sobre el particular.
Para el cumplimiento de lo dispuesto en la Regla 8, se concede un término de treinta (30) días a partir de la presente resolución. Caso Núm. CE-87-665, Parte II, Resolución de 10 de febrero de 1988, págs. 1-2.
r*H HH
El Procurador General levanta los siguientes errores que a su juicio cometió el tribunal de instancia:
1. Incidió el tribunal de instancia al ordenar la entrega de documentos de la Policía de Puerto Rico y dictaminar otros *678remedios que afectan los derechos de terceras personas que no son parte en el pleito, quienes no han sido notificadas, ni están adecuadamente representadas, ni han tenido una opor-tunidad adecuada de ser oídos, todo ello en clara y patente violación del debido procedimiento de ley que le garantiza a dichas personas la Constitución de Puerto Rico, Artículo II, See. 7.
2. Incidió el tribunal de instancia al obligar a los apelantes a litigar con terceras personas ajenas al pleito sin certificar un pleito de clase, poniendo así a los apelantes en inminente peli-gro de ser demandados por violar los derechos de dichas ter-ceras personas que no se han sometido a la jurisdicción del tribunal ni han dado su anuencia a la entrega de dicha infor-mación, todo ello en clara y patente violación del derecho a un debido procedimiento de ley que garantiza la Constitución de Puerto Rico, Art. II, Sec. 7.
3. Incidió el tribunal de instancia al dictar sentencia a favor de terceras personas ajenas al presente litigio a pesar de que no tenía autoridad para ello y en clara y patente violación a los principios de justiciabilidad y de caso y controversia que in-forman el ejercicio del poder judicial establecido bajo el Ar-tículo V de la Constitución de Puerto Rico.
4. Incidió el tribunal de instancia al dictar sentencia a favor de terceras personas ajenas al presente litigio a pesar [de] que no tenía autoridad para ello y en clara violación de la doc-trina de jurisdicción primaria, toda vez que los terceros au-sentes ni alegaron ni probaron hechos que delaten un agravio de patente intensidad que justificara el ejercicio de la jurisdic-ción del tribunal bajo la Ley Núm. 12 de 8 de agosto de 1976, 32 L.P.R.A. see. 3524, para suplantar la jurisdicción del Con-sejo creado mediante la Orden Ejecutiva para atender estos asuntos.
5. Incidió el tribunal de instancia al dictar sentencia que afecta las facultades constitucionales del Gobernador de Puerto Rico bajo el Artículo IV de la Constitución de Puerto Rico, anulando sin justificación alguna actos legítimos del Primer Ejecutivo al promulgar la Orden Ejecutiva.
6. Incidió el tribunal de instancia al anular la Orden Ejecu-tiva sin que nadie lo solicitara y en ausencia de prueba alguna que dicha Orden afectaba los derechos de las partes recia-*679mantes en esta acción, procediendo erróneamente a sustituir el criterio del tribunal por el del Primer Ejecutivo e iniciar un procedimiento de carácter legislativo para instituir un com-plejo procedimiento y una complicada maquinaria bajo la su-pervisión del tribunal para disponer de información recopi-lada por la Policía de Puerto Rico, todo ello en clara y patente violación de los principios de separación de poderes que cons-tituyen los cimientos fundamentales en que se asienta nuestro orden constitucional.
7. Incidió el tribunal de instancia al diseñar un remedio a favor de terceros ausentes del presente litigio consistente en la promulgación de un conjunto de reglas que 1) resuelven prematuramente los méritos de las posibles reclamaciones de confidencialidad que el tribunal por adelantado supone que los apelantes puedan hacer en el futuro sobre diversos expe-dientes o folios; 2) que fijan la posición del tribunal respecto a los méritos, adelantando los criterios que el tribunal va a utili-zar al determinar sobre aquellos expedientes que contengan folios que contienen información sobre actividades delictivas; 3) que obligan al Gobierno a destruir documentos oficiales sin que el tribunal haya considerado y evaluado, a la luz de la evidencia en cuanto a la verdadera información allí contenida, el valor que [éjstos puedan tener para la administración de la justicia, la seguridad pública o la historia de nuestro país; 4) que se precipitan a ordenar dicha destrucción sin prestar atención a las leyes y reglamentos que regulan la disposición de documentos públicos; 5) que impiden que los apelantes re-tengan los originales de documentos que podrían necesitar para defenderse de posibles reclamaciones de daños y 6) que requieren, so pena de desacato, que los apelantes completen todo este trámite en un término de seis (6) meses, lo que impli-caría que el Gobierno tendría que dedicar valiosos recursos escasos para atender exclusivamente los requerimientos de esta sentencia. Caso Núm. CE-87-665, Parte I, Escrito de apelación o solicitud de revisión, págs. 18-20.
HH HH I — i
Por ser un elemento común a todos los señalamientos de error y resultar decisivo en la disposición final *680del recurso, es preciso referirnos, aunque brevemente, a las fuentes del derecho que gobiernan nuestra determinación. En Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870, 874 (1975), fijamos el orden jerárquico de las normas vi-gentes en nuestro ordenamiento y de la prelación de las fuentes del Derecho:
(1) [L]a Constitución de Puerto Rico; (2) las leyes aprobadas por la Asamblea Legislativa; (3) las reglas y reglamentos aprobados y promulgados bajo autoridad de ley por los orga-nismos públicos!,] y (4) las ordenanzas municipales. Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos, según dispone al Art. 7 del Código Civil, 31 L.P.R.A. sec. 7.
De manera que al resolver este caso debemos atenernos, en primer lugar, a la Constitución del Estado Libre Asociado de Puerto Rico. Como expresáramos anteriormente, el issue fundamental ante nos es determinar cuáles son los remedios adecuados para vindicar los derechos constitucionales de miles de ciudadanos y entidades que han sido violados por el Estado durante varias décadas.
Ante esa situación, el Estado quiere anteponer reglas procesales y la doctrina de la jurisdicción primaria, así como la de agotamiento de remedios administrativos. No debe haber duda sobre cuál es la prelación. Tiene que ser la Constitución. Véase, además, a esos efectos, P.I.P. v. C.E.E., 120 D.P.R. 580, 612 (1988), donde reafirmamos que:
Ahora bien, la Constitución, cuerpo de normas supremas, se impone a la legislación ordinaria. Dicho documento, que cons-tituye nuestro proyecto de vida en comunidad, otorga a la Rama Judicial amplios poderes para examinar actuaciones alegadamente inconstitucionales del Poder Legislativo o Eje-cutivo al amparo de la relación dinámica de la separación de poderes. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
*681Aunque utilizada en otro contexto, es norma obligatoria y fundamental que:
En el caso particular de legislación cuyo fin primordial es remediar los efectos adversos de una actuación inconstitucio-nal, debemos favorecer una interpretación que resulte en una mejor protección de los derechos humanos. Debemos siempre tener presente que todas las leyes de justicia social “deben ser liberalmente interpretadas, a fin de poder lograr los elevados fines perseguidos por el legislador”. García Pagán v. Shiley Caribbean etc., 122 D.P.R. 193, 209 (1988). Véase Torres v. González, 63 D.P.R. 964, 972 (1944).
Por eso reafirmamos que, al resolver este pleito, tenemos que darle prelación a la vindicación de los derechos constitu-cionales de las 74,000 personas afectadas. Para ello debemos decidir dónde estarán en última instancia mejor protegidos esos derechos: ¿a través del Consejo para la Protección del Derecho a la Intimidad de los Ciudadanos y para la Seguri-dad de las Personas y del Estado Libre Asociado de Puerto Rico (Consejo) creado, organizado e implantado por el Poder Ejecutivo o por los tribunales mediante el remedio de injunction diseñado por el tribunal de instancia, según éste pueda ser, de ser procedente, modificado prospectivamente?
I-H <1
Al considerar los planteamientos ante nos, hay que tener en mente que lo que se cuestiona es el alcance del injunction permanente emitido para poner en vigor una sentencia de-claratoria consentida por el Estado.
De todos es conocido que, especialmente durante la última década, el injunction en Puerto Rico se ha convertido en el instrumento más eficaz para vindicar los diversos derechos constitucionales protegidos por nuestra Constitución. M. Velázquez Rivera, Redescubriendo el Injunction, 1 Forum 18 (1985). El auto está inexorablemente atado a su *682abolengo de equidad, A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 908 (1975); “es el brazo enérgico de la justicia para la protección de los ciudadanos contra los desmanes de los funcionarios públicos que actuando so color de autoridad les causan daño irreparable”, Ortega Cabrera v. Tribunal Superior, 101 D.P.R. 612, 618 (1973); sirve para proteger los derechos humanos, Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978); Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977), y “se caracteriza por su perentoriedad, por su acción dirigida a evitar un daño inminente o a restablecer el régi-men de ley conculcado por conducta opresiva, ilegal o vio-lenta del transgresor del orden jurídico”. Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978).
Ya hemos visto que estamos ante violaciones crasas durante varias décadas de una pléyade de derechos de la ciudadanía. Entre otros, la indebida intervención del ejecutivo en la vida familiar y en la intimidad de estos ciudadanos. Estas infracciones son remediables mediante el recurso de injunction. Colón v. Romero Barceló, 112 D.P.R. 573 (1982).
En cuanto a expedientes, listas, ficheros y documentos obtenidos ilegalmente por el Estado, se ha reconocido el poder en equidad de los tribunales para intervenir. A esos efectos, en Socialist Workers Party v. Attorney General of U.S., 666 F. Supp. 621, 623 (S.D.N.Y. 1987), se resolvió:
Where a governmental agency possesses records and documents obtained or generated illegally, the court has the equitable power to vindicate and protect the rights of parties affected. Expungement is one possible tool to accomplish this. Another device is to place restrictions on the use of the materials. See Chastain v. Kelley, 510 F.2d 1232, 1235 (D.C. Cir. 1975).
The Government contends that there should be no injunc-tive relief because there is no threat of future unconstitutional use of the illegally obtained information —such as use in a *683disruption program. But this ignores the fact that any use or dissemination of this material would be tainted with illegality because the information is not lawfully in the hands of the Government.
Y en Paton v. La Prade, 524 F.2d 862, 868-869 (3er Cir. 1975), se sigue la norma de que:
Our conclusion that Patón has standing, of course, does not establish that she is entitled to the relief she seeks. Determination of the propriety of an order directing expungement involves a balancing of interests; the harm caused to an individual by the existence of any records must be weighed against the utility to the Government of their maintenance. See United States v. Linn, 513 F.2d 925 (10th Cir. 1975); Chastain v. Kelley, 510 F.2d 1232 (D.C. Cir. 1975); Tarlton v. Saxbe, 165 U.S. App. D.C. 293, 507 F.2d 1116 (D.C. Cir. 1974); Menard v. Saxbe, 162 U.S. App. D.C. 284, 498 F.2d 1017 (1974); Sullivan v. Murphy, 156 U.S. App. D.C. 28, 478 F.2d 938, cert. denied, 414 U.S. 880, 94 S. Ct. 162, 38 L. Ed. 2d 125 (1973); Menard v. Mitchell, 139 U.S. App. D.C. 113, 430 F.2d 486 (1970). Factors to be weighed in balancing are the accuracy and adverse nature of the information, the availability and scope of dissemination of the records, the legality of the methods by which the information was compiled, the existence of statutes authorizing the compilation and maintenance, and prohibiting the destruction, of the records, and the value of the records to the Government.
Esas son las normas sustantivas que rigen el injunction en estos casos. En lo procesal, reafirmamos que las Reglas de Procedimiento Civil sólo aplican de modo supletorio siempre y cuando no desvirtúen el carácter sumario del recurso. Corujo Collazo v. Viera Martínez, 111 D.P.R. 552 (1981).
Con ese trasfondo procedemos a resolver el recurso.
V
En sus primeros tres (3) señalamientos el Estado cues-tiona que se hayan concedido remedios a terceros ausentes *684sin que se hubiera certificado una acción de clase y sin que se haya seguido el debido proceso de ley.
No hay duda de que la acción de clase constituye un mecanismo de representación de gran utilidad. Entre otras cosas, permite la representación de un nutrido grupo de personas con reclamaciones típicas fundadas en los mismos hechos o cuestiones de derecho, fomenta la economía judicial y protege a las partes de sentencias incongruentes. Cuadrado Carrión v. Romero Barceló, 120 D.P.R. 434 (1988).
Ya hemos visto el historial del caso. La declaración de inconstitucionalidad de la práctica ilegal beneficia a todos aquellos colocados en una situación análoga. Asimismo el Estado consintió y se comprometió a abstenerse permanentemente de la práctica ilegal. No hay controversia de que únicamente el Estado es el que conoce cuáles son las 74,000 personas y entidades que aparecen ilegalmente fichadas en los expedientes y listas que han preparado en forma inconstitucional durante largos años. Los demandantes no tienen forma efectiva de conocer quiénes son los afectados para poder traerlos al pleito. Bajo esas circunstancias resolvemos que la certificación como pleito de clase resulta improcedente y onerosa.
Ante la declaración de inconstitucionalidad que confirmamos hoy, es claramente aplicable la norma que adoptamos en Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 93 (1980): “Respecto a la alegación de si este pleito es o no un pleito de clase, valga decir que es innecesario que nos pronunciemos sobre el particular. El pleito es sostenible como uná petición de sentencia declaratoria e interdicto por personas claramente afectadas por la ley aquí cuestionada.”
Además, por su propia naturaleza, este es un asunto de profundo interés público en el que deben abor-*685darse varias disposiciones constitucionales que afectan y protegen a la comunidad en general. Fuster v. Busó, 102 D.P.R. 327 (1974). Como apunta un ilustrado tratadista, las decisiones del Tribunal Supremo son, por lo menos en casos constitucionales, acciones de clase de facto. A.S. Miller, Constitutional Decisions as De Facto Class Actions, A Comment on the Implications of Cooper v. Aaron, 58 U. Det. J. Urb. L. 573-586 (1981). Señala el autor que, en estos casos, la función del Tribunal es exponer lo que la ley debe ser no sólo para los litigantes, sino para la nación en su tota-lidad. íd., pág. 583. Una vez sentada la norma obligatoria en todo nuestro sistema, es innecesario complicar el pleito para iniciar el largo y técnico trámite de una acción de clase. Como acertadamente se señala en el alegato del apelado Noriega, “[l]as razones son de índole pragmático: soluciones justas, rápidas y económicas a agravios ilegales e inconstitu-cionales de patente intensidad”. Alegato de la parte deman-dante apelada representante David Noriega Rodríguez, pág. 61.
Bajo las circunstancias presentes, es permisible que se invoquen y consideren los derechos de los terceros ausentes. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). No comprendemos la contención del Estado de que el mecanismo implantado por el tribunal les afecta sin que se haya seguido el debido proceso de ley. Todo lo contrario; sus derechos sustantivos y procesales están ampliamente garantizados y protegidos. Por otro lado, estos terceros ausentes no se encuentran en una posición ideal para hacer valer sus derechos. Los demandantes están en posición adecuada de invocar y defender sus derechos y el tribunal tiene el mecanismo adecuado para hacerlos valer. Bajo las circunstancias presentes, se cumplen con todos los requisitos para permitir la intervención del tribunal en beneficio de terceros. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 *686(1983); Zachry International v. Tribunal Superior, ante. Para un elaborado compendio y comentario de las normas prevalecientes, véase R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, págs. 170-194.
VI
El Estado invoca la doctrina de jurisdicción primaria para sostener que corresponde al Consejo dilucidar todo lo relativo a la entrega de los expedientes y los reclamos de confidencialidad.
El planteamiento, además de sorprendente, es claramente frívolo. Si en algún caso hay un agravio de patente intensidad al derecho del individuo que reclame urgente reparación y que se eluda el cauce administrativo, es el presente. Pierson Muller I v. Feijoó, ante.
VII
El Estado trae a colación la doctrina sobre caso y contro-versia para sostener que, habiéndose terminado la contro-versia entre el Estado y los demandantes originales, el pleito se ha tornado académico. No le asiste la razón.
En fecha tan reciente como el 21 de abril de 1988 tuvimos la oportunidad de acopiar la jurisprudencia más relevante en torno a esta doctrina. A esos efectos, en El Vocero v. Junta de Planificación, 121 D.P.R. 115, 123-124 (1988), resolvimos que:
Los tribunales de justicia existen para resolver controver-sias genuinas surgidas entre partes opuestas que tengan un interés real en obtener un remedio que haya de afectar sus relaciones jurídicas. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
En E.L.A. v. Aguayo, supra, pág. 584, expusimos lo que constituye un caso académico, citando de Ex parte Steele, 162 F. 694, 701 (N.D. Ala. 1908):
*687.. que un caso académico ... es ‘uno en que se trata de obtener un fallo sobre una controversia disfrazada, que en realidad no existe, o una determinación de un derecho antes que éste haya sido reclamado, o una sentencia sobre un asunto, que al dictarse, por alguna razón no podrá tener efectos prácticos sobre una controversia existente’. (Énfasis suplido.)”
El concepto de academicidad recoge la situación en que, aun cumplidos todos los requisitos de justiciabilidad, los cambios fácticos o judiciales acaecidos durante el trámite judicial de una controversia tornan en académica o ficticia su solución. Los fundamentos en que se apoya dicha doctrina son: “(1) evi-tar el uso innecesario de los recursos judiciales; (2) asegurar [la existencia de] suficiente contienda adversativa sobre las controversias para que sean competentes y vigorosamente presentad[as ambas partes]; y (3) evitar un precedente inne-cesario.” Com. de la Mujer v. Srio. de Justicia, supra, pág. 725.
Se han elaborado también una serie de excepciones a la apli-cación de la doctrina de academicidad. Éstas cobran vigencia en aquellos casos en los que, aun cuando la decisión del tribunal no afecta a las partes involucradas, presenta una cuestión recurrente o repetitiva del asunto planteado —Roe v. Wade, 410 U.S. 113 (1973); Moore v. Ogilvie, 394 U.S. 814 (1969); (So. Pac. Terminal Co. v. Int. Comm. Comm., 219 U.S. 498 (1911)— en aquellos casos en que la propia parte demandante termina voluntariamente su conducta ilegal —Com. de la Mu-jer v. Srio de Justicia, supra; City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283 (1982)— y en aquellos donde la si-tuación de hechos ha sido cambiada voluntariamente por el demandado, pero que no tiene visos de permanencia, United States v. W.T. Grant Co., 345 U.S. 629 (1953). De igual manera se plantea una excepción cuando en un caso se ha certificado por el tribunal una clase, de conformidad con la Regla 20 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), y la contro-versia se torna académica para un miembro de la clase, mas no para el representante de la misma, Sosna v. Iowa, 419 U.S. 393 (1975); Franks v. Bowman Transportation Co., 424 U.S. 747 (1976), y en los casos que aparentan ser académicos[,] pero en realidad no lo son por sus consecuencias colaterales.
*688R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, págs. 122-126; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, The Foundation Press, 1988.
A ello sólo tenemos que añadir que este caso no puede ser académico por una sencilla razón. Si se deja trunca, sin un remedio adecuado, la declaración de inconstitucionalidad de la práctica que el propio Estado reconoce es ilegal, la sentencia carecería de toda efectividad. Hay una controversia latente que amerita pronta resolución. Rehusar resolverla atentaría contra los postulados básicos que rigen las funciones de los tribunales de justicia.(2)
VII
Nos dirigimos ahora a la impugnación del Estado al re-medio concedido por el tribunal de instancia.
Hemos examinado el remedio elaborado por el tribunal. El mismo es detallado y particularizado. Es el resultado de un análisis ponderado, sereno y juicioso de la situación ante sí y de las alternativas viables para corregirla. Mentes razonables, objetivas e imparciales podrán discrepar de algunas de ellas. De ser así y el tribunal de instancia quedar convencido de que algunas de ellas ameritan descartarse, modificarse o ampliarse, conserva la facultad de así hacerlo. Ello es así ya que el injunction es un remedio dinámico sobre el cual los tribunales siempre conservan jurisdicción para dejarlo sin efecto o modificarlo a favor o en contra del que resulta obligado. Véanse, al respecto: Peña v. Federación de Esgrima de P.R., ante; Ríos v. Municipio de San Sebastián, 106 D.P.R. 172 (1977).
*689Lo que sí es claro es que el remedio no atenta contra ni resulta ser contrario a la doctrina de separación de poderes. El mero hecho de que en este momento no dejemos la solución del problema en las manos exclusivas del Poder Ejecutivo no implica que estemos usurpando sus poderes. Después de todo, bajo la doctrina de separación de poderes éstos no son absolutos. Morrison v. Olson, 487 U.S. 654 (1988); P.I.P. v. E.L.A., ante; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Serrano Geyls, op. cit., Cap. VII, pág. 571 y ss.
En el caso ante nos, de permitirse que sea el Consejo el que exclusivamente diseñe, implante y juzgue la naturaleza del remedio a que deban tener derecho las personas a quienes el propio Estado conculcó sus derechos, se estaría violentando un principio fundamental. Como resolviéramos en Silva v. Hernández Agosto, ante, pág. 55, “[n]uestra estructura de gobierno no permite que las ramas políticas del Gobierno se conviertan en árbitros de sus propios actos”. Sin que ello implique desconfianza en la buena fe de la administración actual del Gobierno, eso precisamente es lo que se pretende lograr con este recurso. Hay que considerar, además, que la intervención judicial con las decisiones del Consejo es sumamente limitada. Como señala el tribunal, en caso de no seguirse las guías establecidas por el Consejo, no hay lugar para una acción penal contra el funcionario que así actúe. Es significativo, además, que la Rama Legislativa queda desprovista de toda injerencia e intervención con las funciones del Consejo.
De revocarse la sentencia y dejar incólume el Consejo para implantar los remedios, estaríamos propiciando un es-tado de desconfianza y sospecha en las 74,000 personas directamente afectadas y en el resto de la ciudadanía que cree y sostiene un gobierno democrático que debe en todo mo-*690mentó respetar y resguardar los derechos fundamentales que rigen nuestra convivencia social. (3)
En conclusión, el injunction ofrece mayores garantías a los afectados y a la ciudadanía en general que las sugeridas por el Estado.
VIII
En cuanto al remedio concedido en la sentencia de 14 de septiembre de 1987, no hay fundamento para intervenir con la discreción del tribunal de instancia.
Las reglas que promulgó el tribunal para hacer viable la entrega de los expedientes abiertos ilegalmente son vías para lograr el propósito fundamental de la sentencia: elimi-nar la práctica ilegal antes señalada.
En cuanto a las reglas, le toca, en primera instancia, al Poder Ejecutivo cumplir con los detalles de notificación, en-trega y disposición final. El tribunal supervisará el progreso mediante los informes que deberán suministrársele cada quince (15) días. Además, será función del tribunal adjudicar los reclamos de confidencialidad que puedan levantarse por el Estado.(4) Por otro lado, aquellos que están incluidos en las listas, ficheros y expedientes podrán acudir al tribunal para reclamar sus derechos en torno al procedimiento de en-trega y disposición de los documentos.
Los autos reflejan que el magistrado les dio múltiples oportunidades a los apelantes para que, por vía de estipula-ción o por petición directa, le proveyeran un diseño porme-norizado que resultara adecuado y eficaz para proteger los derechos afectados y que, a su vez, no resultara gravoso y *691oneroso para el Estado. Los demandados apelantes optaron por no acceder e insistir en sus planteamientos técnicos pro-cesales y jurisdiccionales. Por esa razón, el tribunal se tuvo que echar sobre sus hombros la delicada tarea que le corres-pondía a las partes. Entendió que el método más apropiado era promulgar unas reglas detalladas que se asemejaran a un reglamento. Mediante ellas, trató de prever todas las cir-cunstancias que puedan surgir en el futuro. Repetimos- que algunas de estas reglas podrían ser demasiado amplias y ge-nerales o demasiado detalladas. Pero en respeto a su discre-ción, nos abstendremos de particularizar y emitir criterios sobre cada una de ellas.
El tribunal atenderá, con carácter prioritario, cualquier moción que presente el Estado para modificar o alterar las reglas promulgadas. El tribunal dará particular énfasis, a solicitud de parte o a instancia propia, a la necesidad de nom-brar un panel de comisionados o un comisionado (monitor) para velar por que el Estado cumpla, de una manera efec-tiva, con el mandamiento del tribunal.(5) Por representar partes interesadas y en su condición de funcionarios del tribunal, los abogados de los demandantes y apelados partici-parán en todos los incidentes futuros que pudieran surgir con el ánimo de, como lo han hecho hasta ahora, cooperar con el tribunal para que se logre un remedio efectivo y práctico en beneficio de todas las partes y del Pueblo de Puerto Rico. Sólo así se podrá cerrar un capítulo, ciertamente no el más preclaro, de nuestra historia colectiva.
A esos efectos se confirmará la sentencia, pero se devol-verá el caso para que continúen los procedimientos.
Los Jueces Asociados Señores Negrón García y Hernán-dez Denton emitieron opiniones de conformidad.
*692—O—

(1) Se refiere al procedimiento siguiente:
“b. El Consejo examinará, evaluará y revisará los expedientes bajo la jurisdic-ción y custodia de la Policía de Puerto Rico y del Negociado de Investigaciones Especiales del Departamento de Justicia. Todo expediente existente que a juicio del Consejo no cumpla con las guías anteriormente expuestas será invalidado y separado a los fines del siguiente procedimiento:
“1. El consejo enviará una notificación confidencial a cada individuo u orga-nización que sea el sujeto del expediente invalidado, en la que se informe a ese individuo u organización de la existencia de dicho expediente, y se le ofrezca la oportunidad de examinar, personal y confidencialmente, el contenido de dicho expediente dentro de un plazo fijo y razonable, excepto aquella información rela-cionada con la intimidad o confidencialidad de cualquier otro individuo u organi-zación.
“2. Al vencimiento del plazo establecido por el Consejo para que los indivi-duos u organizaciones que sean los sujetos de los expedientes invalidados puedan efectuar el examen privado de sus respectivos expedientes, y con el propósito de proteger el derecho de intimidad de estos individuos y de las organizaciones con-cernidas, hasta donde sea legalmente procedente, el Consejo presentará al Tribunal Superior de Puerto Rico una petición confidencial requiriendo que dicho foro judicial evalúe el procedimiento adoptado por el Consejo para la disposición per-manente del expediente invalidado. Luego de la debida disposición de un expe-diente invalidado, el Consejo expedirá una certificación de que no ha retenido copia alguna del referido expediente y enviará inmediatamente copia de tal certi-ficación a los individuos u organizaciones que sean los sujetos de tales expe-dientes.” Caso Núm. CE-87-665, Parte I, Apéndice 14, págs. 239-240.


(*) Nota de la Compiladora:
Mediante Resolución de 10 de enero de 1989, vista la solicitud del deman-dante y apelado David Noriega Rodríguez, el Tribunal enmendó esta opinión ma-yoritaria para añadir el párrafo tercero y siguientes de la Regla 6.2, y las Reglas 6.3 a 10 de las establecidas por el tribunal de instancia.


(2) No hay duda de que el representante Noriega tiene capacidad para de-mandar y mantenerse como parte en el pleito. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, págs. 129-195.


(3) Nada impide que el Poder Ejecutivo utilice al Consejo como un meca-nismo externo para hacer viable el remedio judicial, buscar formas de mejorarlo y lograr un ambiente de cooperación entre todos los concernientes.


(4) Aunque a este momento las guías sobre estos reclamos parecen ser ade-cuadas y abarcadoras, de surgir problemas no previstos, que requieran la protec-ción de otros terceros, el tribunal intervendrá prontamente.


(5) En cuyo caso los gastos y compensaciones de los designados estarán a cargo del Estado.